The judgment of the court was pronounced by
Slidell, J.
Bosley has appealed from a judgment rendered against'him upon confirmation of1 a default. The suit was upon notes purporting to be signed by Bosley. The not'e of the evidence', upon which the cause was tried ex parte, contains the following statement:' “ Greneaux sworn, proves the sig-nature of Bosl'ey:” The defendant now'argues that this is a deduction' of the' j.udge, and that this court is not informed whatthe witness said; that therefore there is no proof of the signature, and that the judgment must be reversed'.An appellant who desires to have his cause examined on the merits, mustbiring up a'statement of the evidence' on- which'the cause was tried. If he' fail to do so, the examination cannot be made. It is the appellant’s own fault that1 He did not'brin'g'up a sufficient statement of'the evidence; and he cannot take advantage of his own omission.
The plaintiff acknowledges that there was a mistake made in the amount'for which the judgment was rendered, and assents to its correction. We will! amend the'jud^ment accordingly:-
Ifis therefore decreed that the judgment of the court'below be reversed, and'that there be judgment in favor of the plaintiff for the sum of $1,326 36, with interest at the rate of eight' per centum per annum from 14 June, 1846, until paid, with costs of the suit in the court below'; those of this appeal to -be paid b'y'the plaintiff